DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
The amendment filed 11/15/2021 has been entered.  Claims 1-14 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 12 recite, “Cu of the Cu-filled VACNTs being bonded to Cu of the Cu substrate”, and although the instant disclosure describes the Cu-filled VACNTs as being produced on the Cu substrate such that the Cu-filled CNTs have a “direct connection to the bulk (Cu) substrate” (as recited on page 8, lines 6-9; or in the paragraph 
Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US2013/0075386), for generally the reasons recited in the prior office action and restated below wherein Chang specifically discloses that the aligned carbon nanotube carpet may be vertically grown on a substrate to be incorporated into the final nanotube heating device or alternatively may be transferred from a first substrate upon which the filled or unfilled VACNTs are formed to a second substrate utilizing an adhesive agent, and given that Chang clearly discloses that the substrate as well as the metal filling material may be copper, and that completely filled, i.e. 100% filled, nanotubes as discussed in the prior office action and/or nanotubes filled from the bottom of the VACNT upward after VACNT formation such that the metal filling contacts the underlying substrate would have been obvious to one skilled in the art, the Examiner takes the position that Chang teaches and/or suggests that the Cu-filled carbon nanotubes are “bonded” to the Cu substrate as the first substrate upon which the VACNTs are grown, with the Cu filling of the completely filled or bottom-up-filled VACNTs in “direct connection” with the Cu substrate and thus the “Cu of the Cu-filled VACNTs being bonded to Cu of the Cu substrate” as in the claimed invention (Entire document, particularly Paragraphs 0008, 0023, 0028, and 0039).  Hence, the Examiner maintains her position that the claimed invention as recited in instant claims 1-8 would have been obvious over the teachings of Chang.
As discussed in the prior office action, Chang discloses a nanotube heating device comprising a carbon nanotube layer 11 containing an aligned carbon nanotube carpet 11B prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, particularly given the absence of any showing of criticality or unexpected results with regards to the claimed average filling ratio.  Similarly, with regards to instant claims 2-5, although Chang does not specifically recite the filling rate, given that Chang discloses that the aligned carbon nanotube carpet may be a “filled carpet” and that the aligned prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and the absence of any showing of criticality or unexpected results with regards to the claimed filling rate(s) as recited in instant claims 2-5.
Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US2006/0057388) in view of Collier (US2009/0114883), for generally the reasons recited in the prior office action and restated below, wherein it is again noted that Jin clearly discloses that the aligned nanotubes may be bonded to a conductive metallic Cu substrate via a solderable or brazeable metal or solder alloy such as Cu or alloys thereof applied to the Cu catalyst particles utilized to grow the VACNTs making a stronger and completely metallic bond with the Cu substrate to which the VACNTs are transferred and bonded, and then further filled with a filling material; wherein Collier provides clear motivation for further filling the open-ended VACNTs bonded to the Cu substrate via a strong and completely metallic Cu bond between the Cu catalyst particles and the Cu substrate with a metal filling to provide a continuous metallic nanowire, e.g. comprising copper, such as for increased conductivity and/or low contact resistance, the Examiner maintains her position that the claimed invention as recited in instant claims 1-8 and 11 would have been obvious over the teachings of Jin in view of Collier as detailed below and particularly given that the Cu catalyst particles metallically bonded via Cu to the Cu substrate constitute part of the “Cu of the Cu-filled VACNTs…bonded to the Cu of the Cu substrate”.
As discussed in the prior office action, Jin discloses an aligned and open-ended nanotube structure and devices including the open-ended nanotubes, wherein the open-ended nanotube structure comprises an array of vertically aligned carbon nanotubes (Paragraph 0016) and in one embodiment, completely or partially metallic-bonded on a separate surface by depositing solderable or brazeable metals or solder alloys such as Cu or alloys thereof on the top surface of catalyst particles and then turning the solderable or brazeable nanotube array upside down and making a stronger and completely metallic or partially metallic bond on a new or another flat substrate such as a conductive metallic Cu substrate (reading upon the broadly claimed “copper (Cu) substrate” of instant claim 1 and broadly claimed “a Cu foil, or Cu plate” of instant claim 11; Paragraphs 0022, 0099) such that the nanotubes have catalyst particles and/or solderable metal such as Cu at the bottom of the nanotubes near the substrate metallically bonded thereto as shown in Figs. 7A-8F (reading upon the claimed “Cu of the Cu-filled VACNTs bonded to Cu of the Cu substrate”; Entire document, particularly Abstract, Paragraphs 0016, 0022, 0024-0025, 0085, and 0099; Figs. 7A-8F).  Jin discloses that the open-ended nanotube arrays may also be utilized as the basis for construction of aligned nanocomposites on a substrate wherein the nanotubes are filled with a core filling material including drugs, molecules, and/or other chemicals based upon the intended end use of the nanocomposite, such as ferromagnetic metals or alloys for fabrication of ultra-high-density magnetic recording media (Entire document, particularly 0007, 0037, 0140, and 0145-0147).  Jin discloses example devices comprising a substrate (110,10) that may also act as a conductive cathode or may be provided with a separate cathode (111,13) thereon, and an array of spaced-apart and aligned nanotube emitters (112) or nanotube structure (20) attached on the substrate and/or cathode as shown in Fig. 10 or Fig. 12, respectively, with Fig. 10 being a field emission display and Fig. 12 being a display cell, and 
However, Collier discloses metal-filled nanostructures comprising a metal filling in an inner core of a nanostructure shell, particularly vertically-aligned carbon nanotubes, wherein the metal-filled nanostructures may provide superior/high conductivity and relatively low contact resistance over the nanostructure shell alone, especially for use as electrical contacts, wherein the metal filling is a continuous metallic nanowire, e.g. comprising copper, or other appropriate metal based upon the end-use application, such as a magnetic metal filling for use as a magnetic atomic microscope tip (Paragraphs 0017-0019, 0034-0038 and 0040-0041; Claims 1-7, 9-17 and 20).  Collier discloses that prior to filling the nanotubes with the metal filling, the nanotubes may be fabricated and opened, and then brought into contact with the metal, wherein the amount of time that the nanotube ends are submerged in the liquid metal affects the degree of filling as shown in Fig. 4 such that for example, at t=550 sec the nanotubes are completely filled and in turn affects the conductivity, and given that Collier also discloses an example wherein the nanotubes are formed on a first substrate transferred to a second substrate, etched and opened up to facilitate access to its inner core, and then filled (Entire document, particularly Paragraphs 0049-0057, Fig. 4), as in the teachings of Jin, one having ordinary skill in the art before the prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference, wherein one skilled in the art before the effective filing date of the instant invention would have been motivated to determine the optimum filling ratio/rate up to 1.0/100% to provide the desired increased conductivity for a particular end use as taught and/or suggested by Jin in view of Collier thereby rendering the claimed ratio(s)/rate(s) obvious to one skilled in the art, particularly given the absence of any showing of criticality and/or unexpected results with regards to the claimed ratio(s)/rate(s).
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tour (US2014/0313636) in view of Collier (US2009/0114883) for generally the reasons recited in the prior office action and restated below, wherein given that the claimed invention does not require the Cu of the Cu-filled VACNTs to be “directly” bonded to Cu of the Cu substrate or in “direct connection to the bulk (Cu) substrate”, the Examiner maintains the position that the claimed .
As discussed in the prior office action, Tour discloses graphene-carbon nanotube hybrid materials comprising a substrate (10), a graphene film (12) on the substrate, and vertically-aligned carbon nanotubes (18) in the form of a carbon nanotube carpet or forest directly grown from and covalently linked to the graphene surface; wherein the substrate may be a metal or an alloy, and include one or more atoms selected from those disclosed in Paragraph 0072, such as copper or nickel, and in some embodiments, may include a copper foil and in some embodiments, the substrate is a porous substrate, such as porous nickel (Entire document, particularly Abstract, Paragraphs 0005, 0010, 0015-0016, 0067, 0072, 0104, 0115, 0118; Figs. 1 and 11; Claim 41).  Tour discloses that in general, the substrates may include non-porous substrates or may include porous substrates, and may have various shapes such as a three-dimensional structure, e.g. a porous substrate 30 as in Fig. 21 (Paragraphs 0073-0074) and although Tour discloses that the porous substrate of Fig. 21 is a porous nickel film as described in Example 2, given that Tour discloses that high quality graphene is usually produced on metal substrates such as copper or nickel (Paragraph 0059) and specifically discloses copper and nickel as preferred substrate materials in some embodiments (Paragraph 0072), one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize a copper substrate having a three-dimensional or porous structure given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Hence, with regards to the claimed invention as recited in instant claims 1, 9, 11 and 12, Tour discloses and/or suggests a composite or “compound” comprising a copper substrate, foil or plate that may have a porous morphology and a plurality of vertically-aligned carbon nanotubes on and bonded to the copper substrate, but does not disclose that the vertically-aligned carbon nanotubes are Cu-filled VACNTs as in instant claims 1 and 12 and particularly have an average filling ratio(s) and/or filling rate as instantly claimed.  However, Collier discloses metal-filled nanostructures comprising a metal filling in an inner core of a nanostructure shell, particularly vertically-aligned carbon nanotubes (420), wherein the metal-filled nanostructures may provide superior/high conductivity and relatively low contact resistance over the nanostructure shell alone, especially for use as electrical contacts, wherein the metal filling is a continuous metallic nanowire, e.g. comprising copper, or other appropriate metal based upon the end-use application (Paragraphs 0017-0019, 0034-0038 and 0040-0041; Claims 1-7, 9-17 and 20).  Collier discloses that prior to filling the nanotubes with the metal filling, the VACNTs (420) may be fabricated or grown on a substrate (410) as in Fig. 4 and opened such as by selectively etching, wherein the open-ended VACNTs are then brought into contact with the metal by submerging their ends into a liquid metal (430), wherein the amount of time that the nanotube ends are submerged in the liquid metal affects the degree of filling, as shown in Fig. 4 such that for example, at t=550 sec the nanotubes are completely filled, and in turn affects the conductivity (Entire document, particularly Paragraphs 0049-0057, Fig. 4); and given that Tour is also directed to the use of VACNTs for electrical applications, wherein the hybrid VACNT material provides improved electrical properties including conductivity and structural integrity, with specific interest in prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference, wherein one skilled in the art before the effective filing date of the instant invention would have been motivated to determine the optimum filling ratio/rate up to 1.0/100% to provide the desired increased conductivity for a particular end use as taught and/or suggested by Tour in view of Collier thereby rendering the claimed invention and ratio(s)/rate(s) of instant claims 1, 9, 11 and 12, as well as instant claims 2-8 and 13-14 given the absence of any showing of criticality and/or unexpected results with regards to the claimed ratio(s)/rate(s).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tour in view of Collier, as applied above to claims 1-9 and 11-14, and in further view of Zhan (Preparation of Ultra-Smooth Cu Surface for High-Quality Graphene Synthesis), or Prochazka (Ultrasmooth metallic foils for growth of high quality graphene by chemical vapor deposition) or Griep (Enhanced Graphene Mechanical Properties through Ultrasmooth Copper Growth Substrates), for the reasons recited in the prior office action, wherein it is well established in the art that graphene growth on a copper substrate/foil is affected by the surface roughness of the copper foil and that an ultrasmooth surface provides improved graphene growth/quality and improved mechanical and/or electrical properties of the graphene as evidenced by Zhan, Prochazka, or prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to simply substitute one known element (e.g. copper foil) for another to obtain predictable results.
Response to Arguments
Applicant's arguments and “Li Declaration” filed 11/15/2021 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional remarks above with regards to the claimed “bonded” limitation, wherein given the absence of said “bonded” limitation in the instant disclosure, the limitation has been given its broadest reasonable interpretation, and thus as broadly recited does not require the Cu of the Cu-filled VACNTs to be “directly” bonded to the Cu of the Cu substrate nor exclude any intervening “bonded” materials such that the Cu of the Cu-filled VACNTs “bonded” to the Cu of the Cu substrate may actually be “indirectly” bonded thereto.  Hence, Applicant’s arguments that the broadly recited “bonded” limitation requires “direct connection with Cu-Cu bonds between the Cu-filled VACNTs and the Cu substrate” as in the Li Declaration (see paragraph 1) and the Remarks (throughout) with respect to the obviousness rejections over Chang, Jin in view of Collier, and Tour in view of Collier (alone and in further view of the additional references) are not persuasive.  In addition, Applicant’s arguments (see pages 5-6 of the Remarks filed 11/15/2021 which also refers to the first Li Declaration) that the filling ratio in the filled CNTs of 
With regards to Applicant’s arguments that the claimed compounds are of “superior quality” in comparison to the teachings of Jin in view of Collier (see pages 6-7 of the Remarks filed 11/15/2021 which also refers the first Li Declaration), it is again noted that the Applicant has provided no data or other clear evidence of any “superior” properties or “superior quality” over the teachings and/or suggestions of Jin in view of Collier, wherein the first Li Declaration like the second Li Declaration provides arguments by one of the inventors with no data or other evidence to support any of the arguments therein, and hence, in the absence of such evidence, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Jin in view of Collier. 
Applicant’s similar “inferior quality” arguments with respect to the teachings of Tour in view of Collier (see page 7 of the Remarks which also references the first Li Declaration) are similarly unpersuasive given the absence of any data or other clear evidence with regards to any “superior” or unexpected results of the claimed invention over the teachings of the cited prior art.  The Applicant also argues that Tour does not teach filling of the nanotubes with metals and that there is allegedly no disclosure or suggestion in Tour that the porous substrate (Ni foam) leads to the filled nanotubes, however, the Examiner notes that the Applicant appears to be arguing the teachings of Tour separately and not in the combination as presented in the obviousness rejection In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hence, given the absence of any clear showing of unexpected results or other evidence in support of alleged “superior quality” of the claimed invention, and that the instant claims do not require the claimed Cu-filled VACNTs to be produced in situ simultaneously with the CNTs as argued by the Applicant, the Examiner maintains her position that the invention would have been obvious over the teachings of Tour in view of Collier.  With respect to Tour in view of Collier and in further view of Zhan, Prochazka or Griep, the Applicant also argues on page 8 of the Remarks that in addition to the above with respect to Tour in view of Collier, the additional references to Zhan, Prochazka and Griep do not remedy the alleged deficiencies of Tour in view of Collier that have been addressed by the Examiner above, and that none of the further references “ever mentions or suggests that the relationship between surface roughness of Cu foil and graphene growth/quality is valid for VACNT growth on Cu, or that a smooth Cu surface leads to the filling of nanotubes with Cu” (see also first Li Declaration, paragraphs 10-11; and second Li Declaration, paragraph 5).  However, the Applicant has provided no evidence that said relationship would not be valid for VACNT growth on Cu and given that the Applicant has also provided no evidence of criticality and/or unexpected results with regards to the claimed surface roughness, Applicant’s arguments are not persuasive.
Hence, the Examiner maintains her position that the broadly claimed invention as currently recited would have been obvious over the prior art for the reasons discussed in detail 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Simonite (Nano-welds herald new era of electronics) discloses a technique called “nanorobotic” spot welding which utilizes molten copper to join carbon nanotubes filled with copper inside to other objects such as an electrode by melting the copper inside the carbon nanotubes with a small voltage so that the melted copper connects or nanowelds the carbon nanotube to the other object cementing the nanotube in place. Yao (CN110143585A) discloses a method of forming a copper-filled carbon nanotube array wherein the array is vertically aligned and the copper filling amount of the copper-filled carbon nanotube array matrix composite material is 10-90wt% with a porosity of 10-80%.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 17, 2022